Citation Nr: 0931296	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hip arthritis.  

2.  Entitlement to service connection for a claimed acquired 
visual disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to service connection for claimed arthritis 
of multiple joints (other than the hips).  

5.  Entitlement to service connection for the claimed 
residuals of a cerebrovascular accident (CVA) or stroke, and 
transient ischemic attacks (TIAs).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1988.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

In June 2007, the Board granted service connection for 
bilateral ankle disability.  The other issues including 
service connection for posttraumatic stress disorder (PTSD) 
were remanded at that time.  Service connection for PTSD was 
subsequently granted by the RO.  

The issue of service connection for the residuals of a CVA or 
stroke, and TIAs is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACTS

1.  The Veteran is not shown to have manifested complaints or 
findings of a hip disorder in service or for many years 
thereafter.  

2.  The currently demonstrated bilateral hip condition 
manifested by the postoperative residual of osteonecrosis is 
not shown to be due to an event or incident of the Veteran's 
extended period of active service.  

3.  The Veteran is shown to have refractive error, but this 
is not a disease or injury for VA compensation purposes; an 
acquired eye condition was not shown in service or for 
several years thereafter.  

4.  The history of ocular hypertension and cataracts is not 
shown to be due to any event or incident of the Veteran's 
period of active service.  

5.  The Veteran is not shown to have lumbar spine pathology 
that is due to an event or incident of his active service.  

6.  The Veteran currently is not shown to suffer from an 
arthritic disease entity of multiple joints or a related 
systemic disease entity due to an injury or other event or 
incident of his active service.  



CONCLUSIONS OF LAW

1.  The Veteran's bilateral hip disability manifested by the 
postoperative residuals of osteonecrosis is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred therein.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The Veteran does not have an acquired eye disability, 
including a history of ocular hypertension or cataracts due 
to disease or injury that was incurred in or aggravated by 
active service; refractive error is not a disease or injury 
within the meaning of applicable legislation.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  The Veteran does not have low back or lumbar spine 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A.  §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

4.  The Veteran does not have disability manifested by 
arthritis of multiple joints due to disease or injury that 
was incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  Notice as to what evidence needed, as well 
as the type of evidence necessary to establish a disability 
rating and effective date for that disability, has been 
provided.  

Letters in May 2002, April 2005, and December 2007 provided 
pertinent notice and development information.  There is no 
additional evidence or development that should be undertaken.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for low back 
disability, bilateral hip disabilities, and multiple joint 
arthritis.  In the absence of evidence of medical treatment 
for these disorders in service or within a reasonable time 
subsequent to service, the Board finds that any medical 
opinion would involve speculation given the indefinite 
factual framework presented in this case.  See 38 C.F.R. 
§ 3.102 (service connection may not be predicated on a resort 
to speculation or remote possibility).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  


Service connection

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  


Service connection for bilateral hip disability  

The VA outpatient records show a diagnosis of bilateral hip 
osteonecrosis.  However, the service treatment record does 
not reflect any complaint, finding, or diagnosis referable to 
a hip disorder.  

A 1997 service clinical note reported that the Veteran was 
seen with complaints with a one day history of right hip 
pain.  However, the X-ray studies of the hip were considered 
normal.  An October 2000 clinical note from a service 
facility noted a diagnosis of right hip arthritis.  The 
Veteran is shown to have subsequently undergone bilateral hip 
surgery.  

Significantly, this was more than 11 years after the 
Veteran's service discharge in 1988.  Moreover, the Board 
finds no continuity of symptoms or treatment following 
service to support his lay assertions that he has experienced 
related manifestations since service.  See, Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (Veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  

The Board also notes that the Veteran has not present any 
medical opinion which relates to the currently diagnosed 
bilateral hip disability to any event or incident of his 
service.  

In short, on this record, the preponderance of the evidence 
is against the claim of service connection for a bilateral 
hip condition.  


Service connection for claimed defective vision, low back 
disability, and arthritis of multiple joints

In regard to the claimed defective vision, low back 
condition, and arthritis of multiple joints, the Veteran has 
not presented competent evidence to establish he has current 
acquired eye or lumbar spine disability or a disability 
manifested by arthritis of multiple joints that can be linked 
to a documented event or incident of his active service.  


Defective vision

The Veteran underwent VA examination in September 2008 when 
there was no evidence of a current acquired eye disability.  
The Veteran reported having blurred vision that was due to 
refractive error.  

Refractive error and congenital defect are not a disease or 
injury within the meaning of applicable law. 38 C.F.R. § 
3.303(c).  There is a lack of entitlement under the law to 
service connection for refractive error of the eye, unless 
the evidence shows that either was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 
(1990).  

At the time of the service entrance examination, it was noted 
that the Veteran wore glasses.  (The complete entrance 
examination is not of record.)  There were no complaints or 
findings of an acquired eye condition during service.  
Refractive error was noted in July 1975.  He complained of 
blurry distant vision in July 1977.  The diagnosis was simple 
hyperopia.  His prescription was adjusted.  

At the time of the separation examination, there was no noted 
acquired eye condition.  The distant vision was 20/25 in the 
right eye and 20/15 in the left eye.  The near vision was 25 
in the right eye and 20 in the left eye.  

Thus, the evidence does not show that any superimposed eye 
disease or injury during his active service.  The findings 
showing a history ocular hypertension and cataracts were 
initially identified many years after service.  Thus, an 
acquired eye condition is not shown to have had its clinical 
onset in service.  

Moreover, the VA examiner in 2008 opined that refractive 
error was not caused or permanently worsened by the service 
connected cardiovascular disorders or diabetes mellitus.  


Low back disability

The 1988 report of the examination conducted prior to 
separation showed that the Veteran reported a history of 
recurrent back pain.  

The clinical records also show that, over the years, the 
Veteran had episodically complained of low back pain.  

While the Veteran reports having lumbar spine pain, such 
complaints are not necessarily the equivalent of a disability 
due to disease or injury.  A complaint of pain is not a 
disability due to disease or injury.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted").  

Here, the medical evidence of record does not shown that he 
currently is suffering from lumbar spine pathology to which 
his back complaints can be attributed.  

Accordingly, in the absence of a showing of current low back 
disability, the Board concludes that service connection must 
be denied.  


Arthritis of multiple joints

The evidentiary record also does not present a current 
diagnosis of a generalized or systemic arthritic disease 
entity.  The Veteran has not provided any medical 
documentation listing diagnoses described as arthritis of 
multiple joints.  Moreover, a systemic or generalized disease 
has not been diagnosed on any of the VA examinations 
conducted in this case.  

The finding of localized osteophytic ankylosis of the mid 
thoracic spine was noted in a February 2002 radiology report.  
However, this is initially noted several years after service.  
It has not been linked to any generalized arthritic disease 
entity due to service.  

Accordingly, on this record, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for arthritis of multiple joints.  



ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a acquired visual disorder is denied.  

Service connection for a claimed low back disorder is denied.  

Service connection for claimed arthritis of multiple joints 
is denied.  




REMAND

In the prior remand, the Board requested VA examination in 
order to determine whether there is an etiological 
relationship between the claimed residuals of a CVA (and 
TIAs) and the service connected diabetes mellitus or coronary 
artery disease (CAD).  

A VA examination was conducted in September 2008.  The VA 
examiner diagnosed TIA and concluded that this was unrelated 
to the service connected diabetes mellitus or CAD.  

The physician pointed out that the TIAs occurred in the 
1990's prior to the diagnoses of diabetes mellitus or CAD.  
However, she did not comment on the diagnosed hypertension, 
which predated the diagnoses of possible CVA and TIAs.  

Further the examiner reported a diagnosis of TIA, but did 
document what residuals, if any, that can currently be 
associated therewith .  She did note that there was no 
history of CVA.  Further clarification is needed to 
adjudicate this claim.  

Accordingly, the remaining claim is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the doctors 
and health care facilities that have 
treated him for the claimed CVA or stroke 
and any TIA.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should then make arrangements 
for the claims folder to be forwarded to 
the VA examiner who conducted the 
September 2008 VA examination for an 
addendum (if unavailable to another VA 
physician).  

The examiner is requested to again review 
the claims folder and identify any 
residuals of the claimed CVA or stroke or 
any TIA.  

If there are residuals, she should render 
opinion as to whether it is at least as 
likely as not that any CVA or stroke or 
any TIA was caused or aggravated by the 
Veteran's service connected hypertension.  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  

If it is determined that additional 
examination is needed in order to render 
an opinion, such examination should be 
scheduled.  A complete rational for any 
opinion expressed should be included in 
the report.  

3.  Following completion of all indicated 
development, the claim should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 D epartment of Veterans Affairs


